Appeal brings for review judgment in habeas corpus proceedings remanding petitioner. *Page 325 
Petition sought discharge from custody in which petitioner was held under executive warrant of rendition in extradition proceeding.
The judgment must be affirmed under authority of our opinions and judgments in Kurtz v. State, 22 Fla. 36, 45; Chase v. State ex rel. Burch, 93 Fla. 963, 113 So. 103; Osborn, et al., v. State, 128 Fla. 488, 176 So. 55; Trent v. McLeod, 131 Fla. 617,179 So. 906.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.